859 F.2d 151Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Robert JAMES, Defendant-Appellant.
No. 88-7604.
United States Court of Appeals, Fourth Circuit.
Submitted July 27, 1988.Decided Sept. 20, 1988.

Robert James, appellant pro se.
John Warren Stone, Office of United States Attorney, for appellee.
Before K.K. HALL, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
While incarcerated at the Medical Center in Springfield, Missouri, and awaiting sentencing on an escape conviction in the Middle District of North Carolina, Robert James filed in the Middle District of North Carolina several motions in which he complained of his transfer to Springfield and the computation of and consideration of parole on a sentence imposed by the District of Columbia Superior Court.  The district court denied the motions.  We affirm.


2
James's motions raise matters which may be pursued under 28 U.S.C. Sec. 2241.  As James was incarcerated in Missouri at the time he filed his motions, the Middle District of North Carolina was without jurisdiction to entertain his claims under 28 U.S.C. Sec. 2241.   See Billiteri v. United States Bd. of Parole, 541 F.2d 938, 948 (2d Cir.1976).  Moreover, James's allegations did not provide a basis for the requested relief of dismissal of the escape charge.


3
We dispense with oral argument because the dispositive issues have been decided authoritatively.  James's motions for stay, injunction, or bond pending appeal, for appointment of counsel, and for transfer of this case to the Judicial Panel for Multidistrict Litigation are denied.


4
AFFIRMED.